Citation Nr: 1434536	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  11-11 802A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an evaluation of bilateral pes planus with DJD of right great toe (also claimed as chronic tibial sesamoiditis) and bilateral hallux valgus (also claimed as bunions) in excess of 10 percent disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel





INTRODUCTION

The Veteran had active military service from August 1987 to November 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran was denied an increased evaluation in a March 2009 rating decision as well.

In a September 1992 rating decision the Veteran was granted service connection for bilateral pes planus with DJD of his right toe at a noncompensable rating.  The September 1992 rating decision denied service connection for Hallux valgus, and hammertoe deformities.  The Veteran's claim to reopen for service connection for hallux valgus and hammertoes was denied in an April 2008 rating decision.  In adjudicating the Veteran's increased rating claim, the RO recategorized the issue in the March 2009 rating decision to the present issue on appeal.  

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to insure a total review of the evidence.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).


The Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the current nature and severity of his bilateral pes planus, bilateral hallux valgus, and bilateral hallux rigidus.  In this regard, the Board observes that he was last examined by VA for his foot disability in a June 2009 VA contract exam.  Since such examination, private treatment records reflect a significant hallux valgus deformity of the great toe and pronation of the toe itself.  The private treatment records also show an additional diagnosis, that the Veteran suffers from a mild degree of hallux rigidus to his right foot.  The June 2009 contract examination determined that hallux rigidus was not present.  Since it has been over four years since the Veteran's last VA examination and it is unclear whether such newly diagnosed right foot disorders are part and parcel of his service-connected disability, the Board finds that a remand is necessary in order to schedule the Veteran for an appropriate VA examination in order to assess the current nature and severity of his service-connected bilateral pes planus with DJD of right great toe (also claimed as chronic tibial sesamoiditis) and bilateral hallux valgus (also claimed as bunions).  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

Also, while on remand, the Veteran should be provided another opportunity to identify any pertinent VA or non-VA treatment records referable to his foot disability.  Thereafter, all identified records should be obtained for consideration in his appeal.


Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent VA or non-VA treatment records regarding the Veteran's bilateral foot disabilities.  After securing any necessary authorization forms, obtain all identified records.  All attempts should be made to obtain any identified records.  If any records cannot be obtained after efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. After all outstanding records have been associated with the record, schedule the Veteran for a new VA examination to determine the current nature and severity of his bilateral pes planus and hallux valgus.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

(A)  The examiner should identify all diagnoses of the Veteran's left and right feet.  Private treatment records note an additional diagnosis of hallux rigidus. 

(B)  For each diagnosis other than bilateral pes planus and hallux valgus, the examiner should offer an opinion as to whether it is at least as likely as not that such is part and parcel of the Veteran's service-connected bilateral pes planus and hallux valgus.

If a diagnosis is not part and parcel of such service-connected disability, the examiner should offer an opinion as to whether such is at least as likely as not (i) caused by or (ii) aggravated by the Veteran's service-connected bilateral pes planus and hallux valgus.  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

(C)  For the Veteran's service-connected bilateral pes planus and hallux valgus, and all other foot disorders found to be part and parcel of such disability, or secondary to such disability, the examiner should identify the nature and severity of all manifestations of such disorder(s), to include the impact such have on the Veteran's employability.

(i) Indicate the presence or absence, and degree of severity, of pronation, inward displacement, spasm of the tendo achillis on manipulation, and whether there was improvement with orthopedic shoes or appliances.  Also, note whether there is tenderness of the plantar surfaces, deformity, pain on manipulation and use accentuated, indications of swelling on use and characteristic callosities attributable to the service-connected foot disabilities.

(ii) Indicate the severity of the hallux valgus and hallux rigidus.

(iii) Indicate whether the combined severity of the Veteran's service-related right and left foot disabilities overall would classify as mild, moderate, moderately severe, or severe.

The examiner is requested to provide a thorough rationale for any opinion provided.    

3. Thereafter, readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



